Dismissed and Opinion filed May 8, 2003








Dismissed and Opinion filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00265-CV
____________
 
THE BOARD OF TRUSTEES OF THE GALVESTON
WHARVES, Appellant
 
V.
 
GALVESTON WATERFRONT VENTURES, INC., Appellee
 

 
On Appeal from the 56th District Court
Galveston
County, Texas
Trial Court Cause No. 03CV0045
 

 
M
E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from the trial court=s February 12, 2003 denial of a
temporary injunction.  See Tex. Civ. Prac. & Rem. Code Ann.
' 51.014(a)(4).  On April 29, 2003, appellant filed a motion
to dismiss the appeal because the issues in the appeal had been rendered moot
by the trial court=s April 28, 2003 issuance of an injunction granting the
relief sought in this appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 8, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.